 Case 1:18-cv-00445-RGA Document 17 Filed 10/26/18 Page 1 of 1 PageID #: 148




                                                                                    Stamatios Stamoulis
October 26, 2018                                                                stamoulis@swdelaw.com

VIA HAND DELIVERY AND CM/ECF
The Hon. Richard G. Andrews
United States District Court
844 North King Street, Unit 26
Wilmington, DE 19801

       Re:    Finnavations LLC v. Payoneer, Inc.
              Case No: 1:18-cv-00444-RGA

              Finnavations LLC v. Stitch Labs, Inc.
              Case No: 1:18-cv-00445-RGA

       As Your Honor requested at the hearing in Wednesday October 24, 2018, attached are the
portions of the file history relevant to the issue of patent eligibility under section 101.

       We are available at the Court’s convenience should Your Honor have any questions
regarding the foregoing.

                                           Respectfully Submitted,

                                           STAMOULIS & WEINBLATT LLC

                                            /s/ Stamatios Stamoulis
                                           Stamatios Stamoulis (#4606)
                                           Two Fox Point Centre
                                           6 Denny Road, Suite 307
                                           Wilmington, DE 19809
                                           (302) 999-1540
                                           stamoulis@swdelaw.com

                                           Counsel for Plaintiff
